NUMBER 13-20-00348-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


SAEADAH JAMIL,                                                                           Appellant,

                                                       v.

MUHAMMAD-HABIB JAMIL,                                                                     Appellee.


                       On appeal from the 300th District Court
                            of Brazoria County, Texas.



                            MEMORANDUM OPINION
               Before Justices Benavides, Longoria, and Tijerina
                  Memorandum Opinion by Justice Longoria

        Appellant Saeadah Jamil filed a notice of appeal from an order issued on July 14,

2020, in cause number 102,600-F in the 300th District Court of Brazoria County, Texas. 1




        1This case is before the Court on transfer from the First Court of Appeals in Houston pursuant to
a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001.
She has now filed a first amended motion to dismiss her appeal on grounds that she no

longer wishes to proceed with the appeal. Appellee Muhammad-Habib Jamil does not

oppose the appellant’s motion to dismiss.

       The Court, having examined and fully considered the unopposed first amended

motion to dismiss, is of the opinion that it should be granted. Accordingly, we grant

appellant’s unopposed first amended motion to dismiss and we dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1) (“In accordance with a motion of appellant, the court may

dismiss the appeal or affirm the appealed judgment or order unless such disposition

would prevent a party from seeking relief to which it would otherwise be entitled.”). The

parties do not assert that they have reached an agreement regarding the assessment of

costs, and therefore, the costs will be taxed against the appellant. See id. R. 42.1(d)

(“Absent agreement of the parties, the court will tax costs against the appellant.”). Having

dismissed the appeal at the appellant’s request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.

                                                               NORA L. LONGORIA
                                                               Justice

Delivered and filed the
17th day of December, 2020.




                                             2